Citation Nr: 1118837	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-12 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for additional right shoulder disability as a result of treatment at a VA Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the RO.

The Veteran's original claims file is missing; therefore, his claims file has been rebuilt.

In April 2009, the Board remanded this case to the RO for additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the prior remand, the Board noted that there were documents in the claims file that indicated the Veteran might have filed a claim under the Federal Tort Claims Act for the additional right shoulder disability.  The Board indicated that the RO should ascertain whether a lawsuit had been filed and, if so, obtain any disposition of the claim and underlying medical records and opinions.  

Although the Board did not specifically request such development to be undertaken, the Veteran has since confirmed that he did file a tort claim in relation to the medical treatment he received at the VAMC for his right shoulder.  In light of this information, the Board finds that it is incumbent upon the RO to take appropriate action to secure the records as initially suggested.

As noted, the Veteran's claims file has been rebuilt.  A copy of a March 2003 rating decision indicates that, at the time of this decision, the Veteran had provided medical record from Dr. S.I. dated from 2000 to 2001.  

Currently, the rebuilt claims file has copies of correspondence from Dr. S. I. in 2001, but there are no treatment records from this physician.  The record does not reflect that these records were sought when the claims files were rebuilt.  

As they may have some bearing on the claim and since the 2009 VA examiner specifically noted that the first operative report for the surgery on the right shoulder surgery would be helpful, these treatment records should be sought.

The Board also notes that Dr. S. I provided an opinion to the effect that the Veteran had additional disability in his right shoulder due to a delay in VA treatment; however, the physician did not identify the records or other evidence on which he based his opinion.  Therefore, the RO should seek clarification from the physician while obtaining the pertinent private treatment records.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the claims file should be reviewed by another physician for an opinion to ensure compliance with the Board's directives.  Further, since the additional pertinent medical records being sought could provide pertinent information that would aid in rendering an opinion as to whether there was additional disability due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part, the physician should also offer an opinion on this question as well.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain copies of all records pertaining to the Veteran's tort claim in the matter of additional right shoulder disability as a result of VA treatment, to include all VA and private medical records and opinions, and any VA Regional Counsel Investigation Report developed in association with the claim.  In requesting these records, the RO should follow the procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  The RO should take appropriate steps to contact the Veteran for the purpose of obtaining copies of all records referable to treatment of the claimed right shoulder by Dr. S. I. to include the June 2001 right shoulder operative report.  After obtaining any necessary consent from the Veteran, these records should be secured and associated with the claims file.  In seeking these records from Dr. S.I., he should also be asked to identify the records and other evidence on which he lied in providing his opinion in the 2004 correspondence.   

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


